Exhibit 10.ii.d

LOGO [g53036001.jpg]

North America

HR Shared Services

Work Order

With

The Mosaic Company

Effective Date: June 1, 2006



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

SIGNATURE PAGE

  

INTRODUCTION

  

Service Provider Commitments

   1

Client Expectations

   1

Charging Method

   1

Areas of Services Provided

   2

Grievance Resolution Process

   2

Billing Information

   3

Service Interruption

   3

Feedback

   3

DEPARTMENT CONTACTS

  

Cargill

   4

Mosaic

   6

APPENDIX 1 – BENEFITS

  

Service Definitions and Pricing

   7

Commitment and Expectations

   9

Roles and Responsibilities

   12

APPENDIX 2 – COMPENSATION

  

Service Definitions and Pricing

   14

Commitment and Expectations

   14

APPENDIX 3 – EMPLOYEE ASSISTANCE PROGRAM (EAP)

  

Service Definitions and Pricing

   15

Commitment and Expectations

   16

APPENDIX 4 – GLOBAL MOBILITY

  

Service Definitions and Pricing

   17

Commitment and Expectations

   19

Roles and Responsibilities

   22

APPENDIX 5 – HR FINANCE

  

Service Definitions and Pricing

   26

Commitment and Expectations

   28



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page

APPENDIX 6 – HR I/T

  

Service Definitions and Pricing

   31

Commitment and Expectations

   33

Incident Definitions

   37

APPENDIX 7 – LABOR TRACKING

  

Service Definitions and Pricing

   40

Commitment and Expectations

   42

HelpDesk Support/Maintenance Guidelines for Transactional Services

   45

APPENDIX 8 – PAYROLL-MINNEAPOLIS

  

Service Definitions and Pricing

   46

Commitment and Expectations

   49

APPENDIX 9 – PAYROLL-CANADA

  

Service Definitions and Pricing

   52

Commitment and Expectations

   56

APPENDIX 10 – RELOCATION

  

Service Definitions and Pricing

   59

Commitment and Expectations

   60

APPENDIX 11 – TRAINING

  

Service Definitions and Pricing

   62

Commitment and Expectations

   63



--------------------------------------------------------------------------------

SIGNATURE PAGE

Master Services Agreement

This agreement falls under the governance of the Master Services Agreement which
provides a detailed description of the service relationship.

Statement of Intent

This work order is intended to supplement the Master Service Agreement by more
clearly defining the services and support coverage offered by Cargill’s HR
Shared Services to Mosaic, Inc.

Timeframe

This agreement remains valid until a superseding agreement is created or service
is discontinued. The agreement will be reviewed annually. Either party must
provide 12 months notice for the discontinuation of PeopleSoft related HRIS and
Payroll services. For the discontinuation of all other services a 90-day notice
is sufficient. Either approver may contact the other approver to request a
review of the document.

Approvers:

 

Cargill HR Shared Services:     Dana E. Nelson Vice President North America
Human Resources

 

The Mosaic Company:     David W. Wessling Corporate Vice President, Human
Resources



--------------------------------------------------------------------------------

INTRODUCTION

 

Client:    Mosaic Period covered:    June 1, 2006 to May 31, 2007

This Work Order (WO) outlines services that HR Shared Services (HR SS) will
provide to The Mosaic Company, including the expectations of both HR SS and
Mosaic. It also includes an estimate of charges for the indicated period and
recaps the charge-out rates.

Service provider commitments: Listed in the attached appendices are the Cargill
HR SS service commitments to Mosaic. Failure by Cargill HR Shared Services to
meet these commitments should be elevated to the NA HR Shared Services Manager
to ensure corrective action is taken.

Client expectations: Also listed in the appendices are Cargill’s expectations of
Mosaic that will enable Cargill HR Shared Services to meet their stated
commitments. Failure by Mosaic to meet these expectations could result in an
inability by Cargill HR Shared Services to meet commitments.

Charging Method: Charging will vary by department. But, in general, charges are
calculated basis actual usage and per transaction prices. Mosaic will be
provided with a monthly invoice detailing all charges. Mosaic will provide the
Shared Services HR Finance department with a list of individuals who should
receive the billing information.

Charges are classified into three categories:

 

  •  

Transaction Based Services

Services resulting in specific transactions processed. Examples include
paychecks produced, PeopleSoft transactions completed, and an HRIT allocation
based on headcount.

Costs are allocated to each chargeable transaction type within each function. A
per transaction rate is calculated, and a charge amount is calculated for each
Mosaic business unit based on actual volumes. Some of the transaction-based
charges have a decreasing rate as volumes increase to reflect economies of
scale.

 

Page 1



--------------------------------------------------------------------------------

  •  

Common Services

Services not specifically identifiable to individual business units but provide
benefit to all. Examples include HR Direct On-line and Dial and HR Finance
services.

Costs are included in the SSC department budgets based on work driven by each
department. For example most HR Direct calls are generated related to payroll or
benefits, therefore those departments pay the bulk of the operating expense for
HR Direct.

 

  •  

Client Driven Services

Services performed at the request of the Mosaic business units. Examples
include: recruiting, training, and consulting (all SSC departments). Costs are
allocated based on actual usage. Time spent on these activities will generally
be tracked and charged at a per hour rate.

Areas of Services Provided:

 

HR SS Department

   Projected FY06/07 Cost     

Benefits Administration

   $ 763,960    Appendix 1

Compensation

     N/A    Appendix 2

EAP

   $ 122,904    Appendix 3

Global Mobility

   $ 30,700    Appendix 4

HR Finance

   $ 7,000    Appendix 5

HRIT

   $ 354,637    Appendix 6

Labor Tracking

   $ 282,925    Appendix 7

Payroll

   $ 446,793    Appendix 8

Relocation

   $ 7,000    Appendix 9

Talent Recruiting

   $ 234,975    N/A

Training

   $ 56,000    Appendix 10          

Total

   $ 2,392,409   

Grievance Resolution Process:

 

•  

Mosaic informs the appropriate Cargill HR SS Key Department contact directly of
a problem or issue. Every effort will be made to resolve the issue at this
level.

 

•  

If resolution cannot be reached, the issue is elevated to the Cargill HR SS
Manager, who works with both parties to reach resolution.

 

•  

If resolution still cannot be reached, the issue will be elevated to the Cargill
NA HR Manager and Mosaic VP of HR. The SS Manager will work with the two senior
managers to reach resolution.

 

Page 2



--------------------------------------------------------------------------------

Billing Information: The 2006/2007 monthly charges will be based on actual
transactions and customer driven services provided during the previous month.
The SSC Billing Summary Reports will be sent to Mosaic each month for review and
distribution. Questions regarding bills should be directed to
robin_ainsworth@cargill.com

Service Interruption: In the event of unforeseen circumstances such as weather
events or system outages, HR SSC will employ “Best Efforts” to carry out all
critical activities. Critical activities include: Payroll, HR Direct services,
and Kronos support. Mosaic will keep closely informed in the event of any such
service interruption.

Feedback: Cargill Shared Services welcomes customer feedback by contacting any
of the individuals listed on the contact page or emailing
Bob_Bridges@cargill.com

 

Page 3



--------------------------------------------------------------------------------

CONTACTS by DEPARTMENT - CARGILL

NA Shared Services

 

Manager

        

Bob Bridges

   Manager    (952) 742-2807    Bob_Bridges@cargill.com

Benefits

        

Marie Grimm

   Retiree Benefits Rep    (952) 984-0173    Marie_Grimm@cargill.com

Vickie Zebell

   Account Rep    (952) 984-0969    Vickie_Zebel@cargill.com

Eugene Zylla

   Manager    (952) 984-0959    Eugene_Zylla@cargill.com

Compensation

        

Karla Landry

   Manager    (952) 742-4011    Karla_Landry@cargill.com

Employee Assistance Program

        

Keith Tvedten

   Manager    (952) 742-7049    Keith_Tvedten@cargill.com

Global Mobility

        

Becky Kotalik

   Manager    (952) 742-2335    Becky_Kotalik@cargill.com

June Mueller

   Billing Contact    (952) 742-5244    June_Mueller@cargill.com

Sarah Yantifovich

   Expat Specialist    (952) 742-2444    Sarah_Yantifovich@cargill.com

HR Direct

        

Claire Levay-Young

   Manager    (952) 984-0539    Claire Levay-Young@cargill.com

HR Finance

        

Allyson Beffel

   Manager    (952) 984-0938    Allyson_Beffel@cargill.com

 

Page 4



--------------------------------------------------------------------------------

CONTACTS by DEPARTMENT - CARGILL

 

HR I/T

        

HR Direct Dial Help Desk

      (952) 742-9696 or    Business Hours Monday-Friday       1-877-366-9696   
7:00 a.m. – 6:00 p.m. CST          (No coverage Weekends/Holidays)

Support Team Pager (Rotated)

      (612) 613-0042   

Rory Ballweber

   Manager    (952) 984-0520    Rory_Ballweber@cargill.com       (612) 716-1711
(cell)   

Labor Tracking

        

Anand Giri

   Manager    (952) 984-0010    Anand_Giri@cargill.com       (612) 845-3362
(Cell)   

Payroll

        

Kim Sage

   Payroll Supervisor    (952) 984-0891    Kim_Sage@cargill.com

Sandy Logan

   Payroll Specialist    (952) 984-0917    Sandy_Logan@cargill.com

Maureen Yanta

   Payroll Rep    (952) 984-0879    Maureen_Yanta@cargill.com

Jeff Coombe

   Manager    (952) 984-0926    Jeff_Coombe@cargill.com

Relocation

        

Shawna Brezny

   U.S. Contact    (952) 742-6249 or    Shawna Brezny@cargill.com      
1-800-875-2091 (ext 5)   

Sandy Palmer

   Manager    (952) 742-7833 or    Sandy_Palmer@cargill.com       1-800-875-2091
(ext 1)   

Training

        

Pablo Gaito

   Manager    (952) 742-2149    Pablo_Gaito@cargill.com

 

Page 5



--------------------------------------------------------------------------------

CONTACTS by DEPARTMENT - MOSAIC

 

Page 6



--------------------------------------------------------------------------------

BENEFITS ADMINISTRATION   Appendix 1

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Benefits Communication   

The virtual and hard copy communications materials and services developed and
distributed by the Cargill Benefits Department or performed by HR Direct to:

 

•        Equip Mosaic employees to understand, value, and utilize their company
benefits, for example: Newsletters, Open Enrollment materials, forms, printing,
postage, etc.

 

•        Comply with applicable benefits regulations, for example: SPD
preparation and printing.

   Per Employee   

$29.68

___________

 

Market;

Authoria - $23

For Open Enrollment Only

Welfare Benefits Employee

Administration

   Administration of employee health and welfare benefit plans, including plan
design, communication, vendor management, contract negotiation, cost management,
employee assistance, and claims resolution.   

Per Active and

Retired Employee

  

$33.92

___________

 

Market:

Principle/UniCare -

$177 - $228 /employee

Welfare Plan Administration    Administration of employee health and welfare
benefit plans, including plan design, communication, vendor management, contract
negotiation, cost management, employee assistance, and claims resolution.    Per
Plan   

$636

___________

 

Market – IMC’s charge from UHC was $12/employee/plan

Pension, Retiree Health, and Medicare D Administration

  

Administration of pension plan, including pension plan design, communication,
actuarial analysis, funding, accounting, government reporting, and employee and
pensioner assistance. Administration of legacy IMC retiree health, life, and
dental plans, including retiree premium collections for said plans, ASO billing,
and communication and retiree assistance. In addition, administration of EDL,
LTD, and PTD participants Health and Welfare payments is via the legacy IMC
retiree admin system.

 

Administration of Medicare Part D Retiree Drug Subsidy program, including acting
on Mosaic’s behalf to perform RDS duties required for the subsidy program, such
as role of Account Manager.

  

Per Employee and

Pensioner Participant

  

$44.52

___________

 

Market:

Mercer/ADOP

$35 - $50

 

Page 7



--------------------------------------------------------------------------------

Service

  

Definition

  

Pricing Basis

  

Price

401K – Hires and Terminations    Support enrollment of new hires into the plan
and payout of terminated employee’s accounts.    Per Hire or Termination   

$9.54

Vanguard pass through cost

401k – Account Maintenance    Collect, validate and transfer contribution,
withdrawal and loan info to and from Vanguard, Vendor and product management.
Participants may include active employees, former employees, retirees and
alternate payees    Per Plan Participant    $14.84

Enrollments Keyed by

Benefits Staff

   Manual keying of enrollment forms from the locations for new hires, life
events, and transfers.    Per Transaction    $12.72 COMMON SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

HR Direct Dial    HR Call Center team equipped to correctly answer benefits
related questions specific to Mosaic. Mosaic employees are able to speak
directly to a live HR Direct Dial customer service representative by calling
1-877-366-9696 (toll-free) (available Monday through Friday from 7 AM to 6 PM
CST). (Minneapolis area employees, call 952-742-9696).    Cost is included in
transactional service price. There is not an additional cost for these services.
   HR Direct Online    Mosaic employees can log onto the HR Direct Online
website which is available 24 hours a day, seven days a week, except during
scheduled maintenance periods.       CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Benefits Consulting    Provides Mosaic expertise and advice on plan design and
funding arrangements, assists in due diligence requests, monitors and recommends
plan revisions to ensure compliance with existing and new legislation, to align
with market trends and to ensure cost effectiveness. This service category
includes Fee-For-Service activities provided because of a particular business
unit's requirements. The number of hours to perform the activity are billed each
month based on actual usage.   

Per Hour

(Actual rates vary based on the

resource assigned)

  

$143.10

avg.

___________

 

Market:

Watson

Towers

Marsh

 

$175 - $500

Ongoing Mosaic Specific Exceptions    Benefits department support for
non-standard benefits related work, for example: Support of the Mosaic pension
administration system and UHC administration including RX and FSA.      

 

Page 8



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic - Benefits

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Benefits Communication    Benefits communications will be delivered ongoing and
adhoc. Will be Mosaic specific, will be reviewed by Mosaic Benefits before
publication, and will contain accurate information regarding Mosaic benefits.
Communications will include: SPD’s where Cargill and Mosaic share the contract,
Open enrollment, Total Comp statements, etc. There may be emergency situations
where communications need to go out without proper approval from Mosaic.   

Minor Benefit structure or design changes must be provided to Benefits dept at
least one month in advance (Example Pension level change following union
contracting).

 

•       If Mosaic wishes to make a non-complex benefit change to be effective
mid-year, Mosaic will give the SSC three months advance notice.

 

•       If Mosaic wishes to make a non-complex benefit change to be effective
January 1, Mosaic will give the SSC four months advance notice.

 

•       If Mosaic wishes to make a complex benefit change, Mosaic will give the
SSC five months advance notice.

 

•       A non-complex change is one that requires nothing more than changing
values, rates or parameters in existing PeopleSoft tables and minimal, if any,
system testing.

 

•       A complex change is one that requires I/T skills and resources. It may
require new or modified files to vendors. It likely requires system testing
before being put into production.

 

•       Special situations need to be collaborated with the Benefits dept.
(Example: Layoff where manual pay lines needed to be keyed for employees’
benefits upon their return to work. Annual allocation calculation). Scope and
timeframe of project should be agreed upon prior to decision being made.

 

•       Advise HR Direct on any mass communications being sent to employees.

Welfare Benefits Employee Administration    Unless directed by Mosaic to do
otherwise, we will administer Mosaic benefit plans according to the SPD’s and in
compliance with DOL regulations.   

Mosaic should emphasize HR Direct as first point of contact for any employee
benefit issues.

 

Mosaic needs to communicate and champion for employees to update and maintain
phone numbers and addresses on the PeopleSoft system.

 

Page 9



--------------------------------------------------------------------------------

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Welfare Plan Administration    We will leverage Cargill and Mosaic’s combined
purchasing power for our mutual benefit. When possible we will enable Mosaic to
share the benefits of Cargill’s size and scope for preferred pricing and
contract terms. We will audit Mosaic’s portion of premium payments to vendors
for accuracy. We will be responsible for eligibility interfaces and claim
reports from vendors.    Mosaic Benefits manager should understand and have a
complete working knowledge of their benefits programs. Any outside benefits
vendor contact should be coordinated with Cargill Shared Services. Pension,
Retiree Health, and Medicare D Administration    If a retiree is in Cargill’s
pension plan we will pay them on time and the correct amount. For those for whom
we are billing (legacy IMC retirees), we will collect and audit payments so
Mosaic receives their full amount due to them. ASO billing payment requests are
submitted timely.    Mosaic is the fiduciary and the Benefits dept is Mosaic’s
agent. Mosaic must provide timely notice of retiree health plan changes so
Retiree Drug Subsidy Program requirements (such as actuary review and
attestation) can be met and sufficient time is given to allow Benefit dept to
meet RDS application deadline. 401K – Hires and Terminations    To facilitate
the timely enrollment of new hires and the timely and accurate payout of
terminated employees.    Data to be keyed within 5 days of the event. 401k –
Account Maintenance    We will reconcile the transactions between Vanguard and
Mosaic with each pay run. Regular status calls are held with record keeper to
discuss any out-of-balance situations.    Notify us of any unusual payroll
activities such as cancelled checks. Prompt signoff on things needing approval.

Enrollments keyed by

Benefits staff

   Keying will be done within 10 days of receipt of paper forms.    Employees
should use on-line enrollment for new hire benefits and/or life events (birth,
adoption, marriage and divorce). Paper enrollment forms should not be used for
any of these events.

 

Page 10



--------------------------------------------------------------------------------

COMMON SERVICES HR Direct Dial    Direct Dial is available Monday through Friday
7:00 AM to 6:00 PM CST “(except on Cargill U.S. Holidays)”. The call center
representative will resolve benefits questions or they will connect the client
with someone who can answer their question.    Mosaic is responsible for
updating HR Direct Dial on issues that might generate calls such as benefits
changes or plant closures. Any correspondence that instructs employees to call
HR Direct Dial with questions should be forwarded to HR Direct Dial before being
sent to employees. CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Benefits Consulting    To provide Mosaic with an estimation of hours and the
actual rate per hour for special projects.    Decision on implementation for
special projects within 5 business days of benefits proposal. Ongoing Mosaic
Specific Exceptions    Review and acceptance of Exceptions Report at the annual
meeting.    Review and acceptance of Exceptions report at the annual meeting.

 

Page 11



--------------------------------------------------------------------------------

3. Roles and Responsibilities - Benefits

 

    

Process

  

Cargill

  

Mosaic

  

Comments

1    Plan fiduciary       X    2    Plan design recommendation    X       3   
Plan design decisions       X    4    Employee deduction recommendations    X   
   5    Employee deduction decisions       X    6    Gross premium
recommendations    X       7    Gross premium decisions       X    8    COBRA
rate recommendations    X       9    COBRA rate decisions       X    10   
COBRA/HIPAA notices       X    Health outsourced to UHC - 07/01/06 Cargill 11   
COBRA billing and collection    X       12    Retiree billing and collection   
X       13    Health and dental claim adjudication          Outsourced to UHC or
MetLife 14    Health and dental claim appeals       X    UHC or MetLife to
handle appeals. UHC is the claims fiduciary 15    Life insurance claim
processing    X       16    Evidence of insurability processing    X       17   
Benefit processing for LTD    X       John and Kerry 18    LTD claim processing
- Salaried (CCN)    X       Hartford under Cargill plan design 19    LTD claim
processing - Union (IMC)   

X

Effective 1/1/06

      Hartford 20    LTD claim processing – Union (CCN)    X       Prudential 21
   LTD claim processing – former IMC salaried    X       Hartford 22    New hire
benefit enrollment    X       Employee’s enroll on HR Direct 23    New Hire
communications       X    24    Life event benefit changes    X       25    Life
event appeals       X    26    Open enrollment admin    X       27   
Communications    Shared    Shared    SSC initiates Mosaic reviews, approves,
and distributes 28    IRS Form 5500    Prepare    Sign and file    SSC does
welfare plans – Mosaic does pension 29    Summary Annual Reports   

Prepare and distribute if SSC prepares

Form 5500

   Owner   

 

Page 12



--------------------------------------------------------------------------------

    

Process

  

Cargill

  

Mosaic

  

Comments

30    Audits    Support   

Vendor relationship

and signoff

   31    401k admin    X    Owner    Vanguard record keeper 32    Plan design
recommendation    X       33    Plan design decisions       X    34    Pension
admin    Cargill plans    Former IMC plans    IMC plans outsourced to Hewitt 35
   FSA admin    Enrollment and deductions       36    Evaluate claim experience
   Shared    Shared    37    Medical child support orders    Process    Owner   
38    Vendor contracting    For shared plans    For Mosaic-only plans    39   

401k determinations for hardship, disability,

DROs and death payments

   For issues outside Vanguard’s scope       Outsourced within boundaries 40   
Domestic relations orders for pension plans    For Cargill plans    For former
IMC plans    41    Write/Amend plan documents    For shared plans    For
Mosaic-only plans    42    Write/Revise SPDs    For shared plans    For
Mosaic-only plans    43    FAS 106 and FAS 112 compliance       X    44    HIPAA
privacy official       X    Dave Wessling 45    HIPAA security official       X
   46    Web site content       X    47    Executive Life    Support/Process   
Ownership and compliance    Bill and collect monthly premiums 48    FAS 87
coordination   

For former

CCN employees

  

For former

IMC plans

   49    Process health premium reimbursements to retirees    X       50   
Payments to vendors    Generate supporting documentation    Make payments    51
   Nonqualified deferred comp plan admin    X       Includes deferrals on:
Director’s fee, employee earnings, and employee bonus and restoration of match
and NEC on limits: 402(g), 401(a)(17), and 415 limit (annual additions). 52   
Medicare Part D admin    X       Includes acting on Mosaic’s behalf to perform
RDS duties required for the subsidy program, such as role of Account Manager.

 

Page 13



--------------------------------------------------------------------------------

COMPENSATION   Appendix 2

1. Service Definitions and Pricing

 

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Consulting    Mosaic requests assistance from Cargill Compensation employee to
provide expertise and advice in the area of executive compensation. Services
provided may include compensation strategy development, incentive plan design
and modeling, salary structure/market range/zone development, option grant
process, and market trends analysis for executive compensation   

Consultant / Per Hour

Analyst / Per Hour

Manager / Per Hour

Dave Ferris / Per Hour

  

$169.60

$106

$212

$318

*  Compensation is billing for services at an hourly rate based on actual time
to perform the work. Mosaic estimates they will need 10% or less of 1 FTE’s time
during the fiscal year. The charge rate is all-inclusive and reflects the
estimated cost of personnel, technology, operating support and supplies, and
infrastructure.

2. Cargill’s Commitment to and Expectations of Mosaic - Compensation

 

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting   

•       A Compensation Representative will be identified for them to contact
with questions/requests.

 

•       Mosaic will be kept informed of the status of requests including the
expected completion date of the request.

 

•       Mosaic will be notified if Compensation does not have the resources
available to complete their request.

  

Given Mosaic estimates they will need 10% or less of 1 FTE.

 

•       Mosaic needs to discuss with their Compensation Contact if they have a
request that they expect will take more than a half-day to complete.

 

•       A discussion will be held on whether or not Compensation believes they
can complete the request within the timeframe that Mosaic has outlined

 

Page 14



--------------------------------------------------------------------------------

Employee Assistance Program (EAP) – WorkLife Solutions    Appendix 3

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

External EAP Service Access   

•        Purpose: A multi-faceted help system to address personal, family and
workplace issues that if left unresolved may negatively impact performance or
attendance

 

•        Scope: All part time and full time benefit eligible U.S. employees and
their families.

 

•        Vendor Features: Outsourced through ComPsych; Professional;
Confidential; Voluntary; Pre-paid; Telephonic, on-line (password protected) or
in-person (up to four sessions); preferred providers in many locations; easy
access

 

•        Internal Support Cargill coordination and consultation with critical
incidents, Drug & Alcohol and Violence policy education

 

•        Focus Areas: Counseling, legal and financial guidance, family care
resources.

   Per Employee   

$25.44/year

___________

 

Market:

FGI

DOR

$26.64/Per Employee

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Consulting and Training   

Consulting and training provided by Keith Tvedten.

Examples of the service include:

 

•        Workplace violence training

 

•        Drug and Alcohol training

 

•        Provide demonstration of WorkLife Solution tools

   Per Hour   

$106

___________

 

Market

$150-250

ComPsych

 

Page 15



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Employee Assistance
Program

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

External EAP Service Access   

•       The WorkLife Solutions Manager will address issues with the EAP vendor
and get back to Mosaic within 48 hours based on their availability (one person
department).

 

•       Drive utilization to the 8% level by providing adequate communication
tools and ensuring access to resources.

   Provide adequate information to employees, e.g., wall posters, during
orientation, etc. to ensure employees are aware of the service and how to use
it. CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting and Training   

Training will be tailored to Mosaic (Mosaic logos, etc.)

 

After each session feedback will be offered to each participant. The feedback
results will be sent to Mosaic Management

  

 

Page 16



--------------------------------------------------------------------------------

GLOBAL MOBILITY   Appendix 4

1. Service Definitions and Pricing

 

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Consulting Services

   Additional consulting provided beyond the standard service requirements, or
for work done related to assignments that do not materialize. Also for one time
support provided for temporary assignments and localizations where on going
support is not provided. Time involved in preparing any ad hoc reports as
requested.    Per Hour   

$159

 

__________

Market:

Deloitte and Touche - $300-$500/hr

Consulting Policy & Tax

   Additional consulting provided beyond the standard service requirements for
policy and tax compliance by senior members.    Per Hour    $318

Expatriate Assignment - Begin

   Provide support for assignment origination including working with management
to design appropriate package, assessing tax issues with new assignment, and
conducting employee briefing. Transfer employee information to host country.
Make necessary adjustments to home country payroll and benefits. Coordinate
logistics related to employee’s home country assets    Per Assignment   

$3,498

 

__________

Market

$3,500-$8,000

Expatriate Assignment - End (Option Holder)

   Provide support for assignment repatriation process including coordination of
logistics, transfer of employee information from host country, and necessary
payroll and benefit adjustments. Includes ongoing post assignment support for
tax compliance/equalization as necessary.    Per Assignment    $4,770

Expatriate Assignment - End (Non-Option Holder)

   Provide support for assignment repatriation process including coordination of
logistics, transfer of employee information from host country, and necessary
payroll and benefit adjustments. Includes on going post assignment support for
tax compliance/equalization as necessary.    Per Assignment    $3,180

 

Page 17



--------------------------------------------------------------------------------

ONGOING ADMINISTRATION

Service

  

Definition

  

Pricing Basis

   Price

Option Holder

   Provide on-going support for assignment including maintenance of employee
information between home and host countries, maintenance of payroll and
benefits, compensation and tax compliance/equalization, local legal and tax
support, employee and family support, and appropriate corporate reporting
requirements.    Per Assignment    $6,042

Non-Option Holder

   Provide on-going support for assignment including maintenance of employee
information between home and host countries, maintenance of payroll and
benefits, compensation and tax compliance/equalization, local legal and tax
support, employee and family support, and appropriate corporate reporting
requirements.    Per Assignment    $3,922

Americas Region- Non U.S.

   Provide limited level of support for intra Americas Region assignments not
involving the U.S. Support includes monitoring of pay package elements, pay
package adjustments, and on going support for employee and family.    Per
Assignment    $1,802

Localization - Expatriate and Direct

   Coordinate localization activities between home and host countries. Assess
immigration requirements. Assess impact on employee retirement benefits. Ensure
compliance with all tax reporting requirements. Provide proper documentation for
the employee records in the old country, the new country, and provide for a
central repository of information about localizations.   

Per Localization

(Up to 15 hours)

   $2,120

Temporary Assignment

•        Begin

   Provide assistance with establishing assignment terms. Assess immigration
requirements. Ensure compliance with all tax reporting requirements. Coordinate
documentation requirements and maintenance of employee benefits. Monitor
assignment length and adjust assignment terms as necessary.    Per Assignment   
$2,120

•        Ongoing

   Provide on-going support for assignment including maintenance of employee
information between home and host countries, maintenance of payroll and
benefits, compensation and tax compliance and equalization, local legal and tax
support, employee and family support and appropriate corporate reporting
requirements.    Per Assignment    $1,590

3121L Agreements

   Coordinate and Report (filling of US form W2C) United States social security
wages for U.S. citizens and green card holders paid by Cargill international
affiliates that have a 3121L Agreement filed with the U.S. Internal Revenue
Service.    Per Agreement    $318

Swiss Certificates Processing

   Report and reconcile total remunerations applicable to U.S. out-bound
expatriates on assignment to Switzerland in accordance with Swiss income tax
reporting requirements. This includes reconciliation of the U.S. W2 to Swiss
standards, tracking retained hypothetical taxes and reporting remunerations on
Swiss Certificate of Payment.    Per Certificate    $318

 

Page 18



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Global Mobility

 

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting Services

   Global Mobility will provide an accurate turn-around time depending on the
type of consultation work and Mosaic will be advised at the time the request is
received.    Provide as much lead-time as possible to ensure expectations can be
met.

Expatriate Assignment - Begin

   The actual assignment move will depend on the work permit; however, the
minimal notice period from Mosaic to Cargill should be 3 months for any new
assignment. Finalized document to be provided closer to assignment start date.
   Draft of Assignment Letter, pay package and cost estimate to be provided
within 3 weeks of request and completion of One-Step form by Mosaic. Understand
realities of the assignment process and provide adequate lead-time. Set
realistic expectations with expatriates and business units.

Expatriate Assignment - End (Option Holder)

   Cargill to update US Payroll record and send communication to expatriate to
assist with repatriation process within 1 month of notice of repatriation.   
Mosaic to notify Cargill two - three months prior to repatriation, and to
provide repatriation documents (see roles and responsibility documents).

Expatriate Assignment - End (Non-Option Holder)

   Cargill to update US Payroll record and send communication to expatriate to
assist with repatriation process within 1 month of notice of repatriation.   
Mosaic to notify Cargill two - three months prior to repatriation, and to
provide repatriation documents (see roles and responsibility documents).

 

Page 19



--------------------------------------------------------------------------------

ONGOING ADMINISTRATION

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Ongoing Administration

•        Option Holder

   The changes will be implemented on the following payroll period by the Global
Mobility department in the US payroll department, communication with updated pay
packages will be sent to expatriates to advise of new salary, hypothetical
taxes, and change other changes on the pay packages.    Mosaic to notify Cargill
Global Mobility one week prior to the US BU payroll cut-off dates of any
assignment changes (salary increase, family size, billing code…).

•        Non-Option Holder

   The changes will be implemented on the following payroll period by the Global
Mobility department in the US payroll department, communication with updated pay
packages will be sent to expatriates to advise of new salary, hypothetical
taxes, and change other changes on the pay packages.    Mosaic to notify Cargill
Global Mobility one week prior to the US BU payroll cut-off dates of any
assignment changes (salary increase, family size, billing code…).

•        Americas Region - Non U.S.

   Global Mobility will update pay package and communicate changes to the
expatriate and host country HR on the next payroll cycle, please note that most
Non-US regions are on a Monthly payroll, therefore, request must be received by
Global Mobility prior to the 5th of each month.    Mosaic to notify Cargill
Global Mobility of salary changes, family size changes and other assignment
maintenance items.

 

Page 20



--------------------------------------------------------------------------------

ONGOING ADMINISTRATION

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Localization

•        Expatriate

   Cargill Global Mobility will review the localization requirements; provide
feedback. A localization letter will be completed and presented to Mosaic HR and
Expatriate within 3 months of notice of localization.    Mosaic is responsible
for making the final decision on assignment.

•        Direct

   Cargill Global Mobility will review the direct localization requirements
according to policy and provide feedback to Mosaic. Draft of Localization Letter
to be provided within 3 weeks of request and completion of One-Step form by
Mosaic. The actual assignment move will depend on the work permit; however, the
minimal notice period from Mosaic to Cargill should be 3 months for any new
assignment. Finalized Localization Letter will be provided closer to assignment
start date.    Mosaic is responsible initiating the direct localization request
and completing the One-Step form.

Temporary Assignment Administration

   Provide assistance with establishing assignment, reviewing tax impact and
making recommendation to Mosaic within 1 month of notice. Assignment should not
be expected to start for at least 2- 3 months, as work permits and special tax
treatment need to be reviewed.    Must give Global Mobility one month lead time.

3121L Agreements and Swiss Certificate Processing

   These services are performed on an annual basis based on required needs. This
is a special on demand service.    Mosaic must advise Cargill if they enter into
any 3121L agreements in any foreign locations.

 

Page 21



--------------------------------------------------------------------------------

3. Roles and Responsibilities – Global Mobility

 

Service Name

  

Cargill

  

Mosaic

  

Comments

Consulting Services - Policy, Tax and General    Notification or request for
approval to provide consulting services above the standard services.    Provide
approval for services and to request services.    Use of standard Cargill
expatriate reports, if custom reports are required would be additional fee
outside of annual assignment fees.

Expatriate Assignment - Begin

   Cargill Global Mobility will notify E&Y of tax authorized employees. US
outbound expatriates will be on Cigna Int’l Benefit program (Cargill’s standard
expatriate benefit program), TCN’s and Headquarters based employees will be on
the Int’l benefit plan. Assignment Administration can be done via the use of our
Expatriate Software System. Engage outside providers on Mosaic behalf to provide
relocations, language training and cultural training, tax return preparations
and tax equalizations. Cargill to provide recommendations into Assignment
related issue but Mosaic to make final decision. Cargill will provide assignment
letters, draft pay package, cost estimate and update US PeopleSoft payroll for
assignment changes.    Use of Cargill Global Mobility Policies (Expatriate,
Short-term and Localization) and three pay templates (balance sheet, modified
balance sheet and host peer), and cost estimates. Advance notice on expatriate
assignments - a two - three month notice. Provide employee and assignment
demographic information (legal name, charge location, salary grade, work
location....), completion of One-Step form. Mosaic to use Mosaic Legal Group for
work permit, and to keep Cargill Global Mobility advised of work authorization
status and approval of work permit during assignment begin phase and actual
begin date of assignment. Mosaic to make final decision on assignment issues and
questions. IF relocation to the US, Mosaic will need to complete US benefit form
enrollment, if US Outbound assignment expatriate will be enrolled in Cigna Int’l
Benefit program by the Cargill Global Mobility group.    Mosaic Locations (US
and foreign) are expected to provide compensation information related to
expatriates for completion of home and host country tax returns. Mosaic non-US
location will be required to work with E&Y to provide appropriate information
for host country tax returns preparation. Mosaic to provide contact information
for HR representatives that have Expatriates working in the location. Mosaic
Expatriates are to be in compliance with requirement of the expatriate policy.

 

Page 22



--------------------------------------------------------------------------------

Service Name

  

Cargill

  

Mosaic

  

Comments

Expatriate Assignment - End Option Holder    Cargill Global Mobility to end
expatriate assignment, adjust US payroll record, provide relocations, house hold
goods, temp living, tax return preparation and tax equalization for last year of
assignment.    Mosaic to advise of employee repatriation and provide
(repatriation locations, date, job title, salary grade, new billing code, new
salary and salary band information). Mosaic to complete new domestic benefit
enrollment for repatriation assignments.    Mosaic to notify Cargill Global
Mobility if Expatriate receives any deferred bonus, bonus or options payments
after repatriation that were earned while on assignment. This is required to
determine if any additional tax filing is required in home and host country.
Expatriate Assignment - End Non-Option Holder    Cargill Global Mobility to end
expatriate assignment, adjust US payroll record, provide relocations, household
goods, temp living, tax return preparation and tax equalization for last year of
assignment.    Mosaic to advise of employee repatriation and provide
(repatriation locations, date, job title, salary grade, new billing code, new
salary and salary band information). Mosaic to complete new domestic benefit
enrollment for repatriation assignments.    Mosaic to notify Cargill Global
Mobility if Expatriate receives any deferred or bonus payments after
repatriation that were earned while on assignment. This is required to determine
if any additional tax filing is required in home and host country. Ongoing
Administration: Non Option Holder    The Cargill Global Mobility department will
implement the changes in both Expatriate pay packages and US payroll. Use of
Cargill Standard Equalization program and tax services to be provided by Ernst
and Young.    Notify Cargill Global Mobility of any special payment request for
expatriates (bonus, options, family size changes, benefit changes, billing
codes, salary grades…) any US PeopleSoft adjustments.    Mosaic Locations (US
and foreign) are expected to provide compensation information related to
expatriates for completion of home and host country tax returns. Mosaic non-US
location will be required to work with E&Y to provide appropriate information
for host country tax returns preparation. Mosaic to provide contact information
for HR representatives that have Expatriates working in the location. Mosaic
Foreign locations to implement payment changes that are submitted by Cargill
Mobility Department and track country reporting.

 

Page 23



--------------------------------------------------------------------------------

Service Name

  

Cargill

  

Mosaic

  

Comments

Ongoing Administrations: Option Holder    The Cargill Global Mobility department
will implement the changes. Use of Cargill Standard Equalization program and tax
services to be provided by Ernst and Young.    Notify Cargill Global Mobility of
any special payment request for expatriates (bonus, options, family size
changes, benefit changes, billing codes, salary grades...) any US PeopleSoft
adjustments.    Mosaic Locations (US and foreign) are expected to provide
compensation information related to expatriates for completion of home and host
country tax returns. Mosaic non-US location will be required to work with E&Y to
provide appropriate information for host country tax returns preparation. Mosaic
to provide contact information for HR representatives that have Expatriates
working in the location. Mosaic Foreign locations to implement payment changes
that are submitted by Cargill Mobility Department and track country reporting.
Ongoing Administrations: Americas Regions -NON-US    The Cargill Global Mobility
department will implement the changes. Use of Cargill Standard Equalization
program and tax services to be provided by Ernst and Young.    Notify Cargill
Global Mobility of any special payment request for expatriates (bonus, options,
family size changes, benefit changes, billing codes, salary grades…) any US
PeopleSoft adjustments.    Mosaic Locations (US and foreign) are expected to
provide compensation information related to expatriates for completion of home
and host country tax returns. Mosaic non-US location will be required to work
with E&Y to provide appropriate information for host country tax returns
preparation. Mosaic to provide contact information for HR representatives that
have Expatriates working in the location. Mosaic Foreign locations to implement
payment changes that are submitted by Cargill Mobility Department and track
country reporting.

 

Page 24



--------------------------------------------------------------------------------

Service Name

  

Cargill

  

Mosaic

  

Comments

Localization - Expatriate and Direct

   The Cargill Global Mobility department will implement the changes. Use of
Cargill Standard Equalization program and tax services to be provided by Ernst
and Young.    Use of Cargill Standard localization policy. Advance notice on
localizations - a two - three month notice. Provide employee and assignment
demographic information (legal name, charge location, salary grade, work
location....) and completion of one-step form for direct localizations.   
Mosaic to work with Mosaic Legal council to work on permit residency and work
authorization. Mosaic to advise Global Mobility of status of work authorization
and permit residency during assignment phase and to advise of approval by Mosaic
Legal Council. 3121L Agreements and Swiss Certificates    Cargill Global
Mobility will prepare the US W2 if required for 3121L agreement countries.
Cargill will also provide Ernst & Young with a Mosaic Swiss Certificate if
Mosaic has any US Expatriate working in Switzerland.    Mosaic needs to advise
if they have any 3121L agreements in place. Mosaic will need to provide the
compensation information for the preparation of the US W2, for US citizen
working in countries that have a 3121L agreement in place.    Ernst & Young will
prepare only tax returns for active expatriate population. If a 3121L agreement
exist within Mosaic, the employees are responsible for filing their own tax
return.

 

Page 25



--------------------------------------------------------------------------------

HR FINANCE    Appendix 5

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Amended State/Local Return

   Creating and filing an amended state/local tax form. Must be created for each
entity that incurs W2C corrections. Amend State and /or local tax jurisdiction
payroll tax withholding returns. Amendment would be due to change in employees
prior year or quarter reported earnings and/or taxes    Per Return    $212

Amended Tax Form 941

   Amend Federal Tax form 941. Amendment would be due to change in employee's
prior year or quarter reported earnings or taxes.    Per Form    $530

New Tax Entity

•        10-day Notice

   Covers the effort to set up new Tax Entity and the cost we incur form our
Third Party tax filer. Set up reporting for new tax entity with ADP and tax
jurisdictions. This includes acquiring new account numbers from various tax
jurisdictions.    Per Set Up    $1,060

•        Rush

  

Covers the effort to set up new Tax Entity and the cost we incur form our Third
Party tax filer. Third party filer charges higher fee for rush orders. Set up
reporting for new tax entity with ADP and tax jurisdictions. This includes
acquiring new account numbers from various tax jurisdictions - RUSH

  

Per Set Up

  

$1,590

W2-C Creation

   Creating a corrected W2 for a prior tax year. Create W2c to amend an
employee’s earnings, taxes, or any other incorrect information reported on a
prior year W2.    Per W2-C    $53

Social Services Requests

   $4.00 per social services request for a Mosaic employee. This cost simply
covers the charge from our outside vendor to respond to these requests.   

Per Social Services

Request

   $4.24

Accounting Detail Report /

Net Check Recap Report

  

After every payroll run, provide 2 reports to Mosaic

 

1.      Accounting detail for that payroll.

 

2.      Net check recap that recaps net check $$ and errors by Mosaic company
for that payroll run.

   Per Payroll Run    $53

 

Page 26



--------------------------------------------------------------------------------

COMMON SERVICES

Service

  

Definition

  

Pricing Basis

  

Price

Finance Support   

HR Finance handles the below transactions as part of the overall
payroll/benefits administration service provide to Mosaic:

•        Remits all payroll taxes to the proper tax authority as required per
the laws of the taxing jurisdiction.

 

•        Processes Employee United Way contributions

 

•        Processes Employee 401(k) contributions (both regular and catch-up)

 

•        Processes Employee 401(k) loan payments

 

•        Processes Employee garnishment and child support deductions

 

•        Support Pay Cards issued by Mosaic

 

•        Provides supporting accounting detail report to support payroll
interface.

 

•        Provides details of monthly SSC billing.

  

 

 

Included in prices billed by

Payroll and Benefits

General Ledger Maintenance    HR Finance loads Mosaic bill code and bill code
detail files.       CLIENT DRIVEN SERVICES      

Service

  

Definition

  

Pricing Basis

  

Price

HR Finance Consulting   

Consulting for specific services, advice and queries/reports not usually part of
the

Payroll/General Ledger

   Per Hour    $90.10

 

Page 27



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – HR Finance

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Amended State/Local Return    Amended State/Local tax returns will be filed
accurately and on time to ensure avoidance of penalties.    Any changes in
structure that impact filing of returns (change in FEIN numbers, registering in
new states, etc...) will be communicated to Cargill as soon as feasible. Mosaic
will return any needed paperwork with signatures (e.g. registrations, power or
attorney) within 7 working days of receipt. Amended Tax Form 941    Amended
State/Local tax returns will be filed accurately and on time to ensure avoidance
of penalties.    Any changes in structure that impact filing of returns (change
in FEIN numbers, registering in new states, etc...) will be communicated to
Cargill as soon as feasible. Mosaic will return any needed paperwork with
signatures (e.g. registrations, power or attorney) within 7 working days of
receipt.

New Tax Entity

•       10-day Notice

   Cargill will register on behalf of Mosaic in all applicable jurisdictions.
Timing of this is dependant upon the expectations of Mosaic outlined below.   
Any changes in structure that impact filing of returns (change in FEIN numbers,
registering in new states, etc...) will be communicated to Cargill as soon as
feasible. Mosaic will return any needed paperwork with signatures (e.g.
registrations, power or attorney) within 7 working days of receipt.

•       Rush

   Cargill will register on behalf of Mosaic in all applicable jurisdictions.
Timing of this is dependant upon the expectations of Mosaic outlined below.   
Mosaic will return needed registration paperwork within 2 days of receipt on
rush requests. W2-C Creation    W2Cs will be created for all individuals within
10 working days of notification of the error.    Any changes in structure that
impact creation of W2’s or W2C’s (change in FEIN numbers, registering in new
states, etc.) will be communicated to Cargill as soon as feasible.

 

Page 28



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Social Services Requests    Social services requests will be responded to with
the most accurate information that we have provided to us. If there is a request
we cannot fulfill, we will contact Mosaic to determine next steps. Upon request,
Cargill will provide Mosaic a report from TALX, our outsourced vendor, detailing
the number of requests fulfilled.    Mosaic will advise Cargill of any issues
relating to social services requests.

Accounting Detail Report /

Net Check Recap Report

  

Accounting detail report and net check recap will be sent to Mosaic within two
days following a payroll run.

When accounting errors occur (accounting entry not generated due to a lack of
mapping set-up), HR Finance will communicate with Mosaic on the issue and come
to a resolution

  

Mosaic will provide Cargill (specifically our HR Finance GL Accountant) with an
updated contact list for payroll issues- including who has authorization to see
confidential payroll information. HR Manager will approve this contact list.
This list will be updated as appropriate and communicated to Cargill.

Mosaic will review payroll information within 30 days of receipt and any issues
will be communicated to Cargill within the same timeframe.

Cargill is responsible to provide Mosaic the payroll information.

Mosaic is responsible for the accuracy of their accounting detail- including the
timely balancing of all applicable balance sheet accounts and bank accounts.

 

Page 29



--------------------------------------------------------------------------------

COMMON SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Finance Support   

All appropriate contributions/deductions will be paid to appropriate party by
due date. The invoice to Mosaic for applicable contributions/deductions will be
processed and sent to Mosaic within 2 days following a payroll run.

By –2 of the month, all SS billing support will be provided to Cargill Financial
reporting (for invoicing purposes) and to Mosaic for support.

  

Mosaic will remit payment for contribution/deduction invoice within 3 working
days following receipt of invoice.

Cargill is responsible to provide Mosaic payroll information, however Mosaic is
responsible for the accuracy of their accounting detail- including the timely
balancing of all applicable balance sheet accounts and bank accounts.

General Ledger Maintenance    All bill code and bill code detail load files will
be uploaded and processed by the payroll run following receipt of the load files
from Mosaic.   

All bill code/bill code detail changes will be provided to Cargill HR Finance on
the proper specified format.

Cargill will load information provided by Mosaic for bill code/bill code detail
updates within timeframe stated above.

Mosaic is responsible to insure proper accounting set-up and monitor all
applicable general ledger accounts.

CLIENT DRIVEN SERVICES   

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

HR Finance Consulting    Cargill will review Mosaic’s requests and communicate
within 2 days any issues on data requested, timelines, etc…with Mosaic
requestor.    Requests from Mosaic will contain specifics on information
requested, timelines, and be sent by authorized Mosaic individual.

 

Page 30



--------------------------------------------------------------------------------

HR I/T    Appendix 6

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES   

Service

  

Definition

  

Pricing Basis

  

Price

Application Security

Administration

   Administer security for HR Direct, Report to Web and other HR applications.
        

Application and Interface

Support

  

Applications considered within scope of this agreement:

 

•        PeopleSoft HR

 

•        PeopleSoft Benefits

 

•        PeopleSoft Payroll

 

•        PeopleSoft Manager and Employee Self Service.

 

•        Report to Web

 

•        Retiree Management System (custom developed application)

  

Under 250 Employees

250 – 2,500 Employees

Over 2,500 Employees

Pensioners

Non-Pensioned Retirees/

    Inactive Employee

PeopleSoft “Core” Access

  

Per Active Employee

Per Active Employee

Per Active Employee

Per Pensioner

Per Inactive Employee

 

 

Per User ID/Year

  

$62.81

$60.16

$57.77

$27.57

$  5.30

 

 

$  424

  

Interfaces considered in scope of this agreement:

 

•        Bank One - US Direct Deposit

 

•        Bureau of Labor Statistics

 

•        Canada Savings Bond

 

•        Canadian Employment Equity

 

•        Clark Consulting

 

•        EEO – 1

 

•        Kronos to PeopleSoft

 

•        Merrill Lynch Stock Options

 

•        MetLife Dental

 

•        Minnesota New Hire

 

•        Payformance Check Printing

 

•        PeopleSoft to Kronos

 

•        PeopleSoft to Oracle General Ledger

 

•        TD Bank - Canada Direct Deposit

 

•        United Health Care Flex Spending Accounts

 

•        United Health Care Medical

 

•        Vanguard - 401K

 

•        VETS 100

 

•        VSP Vision

        

 

Page 31



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES  

Service

 

Definition

 

Pricing Basis

  Price Report Writing  

•        Create HR, Payroll, and Benefits reports and queries

 

•        Set up and administer regularly scheduled reports

 

•        Assist HR employees in writing queries

 

Report Runs

Query Development -Standard

Query Development -Standard

Report Development –Complex

Report-to-Web Access

 

Per Report Run

<2 hours

>2hours

Per Hour

Per User ID/Year

  $53
$132.50
$90.10
$90.10
$159

Application Development

(Consulting)

 

•        Online, interface and report development and enhancements

 

•        Defect analysis and resolution

 

•        Software change control management

 

•        Application of PeopleSoft enhancements, upgrades and fixes

 

•        Quality assurance testing

 

•        Coordination of infrastructure upgrades

 

Per Hour (Consulting/Programming)

Per Request (Batch Loads)

    $90.10
$212

Application Security

Ad Hoc Work

 

•        Set up and modify PeopleSoft department structure when acquisitions or
re-organizations occur

 

•        Create and/or modify PeopleSoft security roles

 

•        Create and/or modify Report2Web security or configuration

     

 

Page 32



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – HR I/T

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Application and Interface Support   

•       The HR Direct on-line system is continuously monitored between 7:00 AM
CST and 6:00 PM CST for availability and performance.

 

•       Automated monitoring informs the HR I /T on-call individual via pager if
the on-line system becomes unavailable during this time or if on-line response
time exceeds 60 seconds. If incident cannot be resolved within 30 minutes, an
email notification is sent to the Mosaic customer service rep.

 

•       All interfaces (referenced in Section 1, Application & Interface Scope)
are processed using an automated scheduling and monitoring application. An
unsuccessful interface completion results in a page to the on-call individual.
If the issue cannot be resolved by 7:00 AM CST, the Mosaic customer service
representative is notified of the incident status and an estimated resolution
time.

 

•       All Mosaic interfaces will be delivered to the designated trading
partner by 7:00 AM CST.

 

•       All application and interface incidents are categorized and resolved
basis the incident definitions listed below.

 

•       Note: If problem resolution requires vendor assistance, Corporate HR I/T
will do its best to meet the SLA targets for providing a relief or workaround as
our vendor agreements do not provide a guaranteed resolution time.

 

•       If a problem resolution requires Cargill IT Services assistance,
Corporate HR I/T will do its best to meet SLA targets for providing a relief or
workaround as per the resolution times in the agreements Corporate HR I/T has
with Cargill IT Services.

 

•       All HR Direct security related incidents are resolved in accordance with
the incident definitions below.

  

•       To ensure best service Mosaic must notify HR Direct Dial of any HR
application incidents as soon as they are known.

 

•       If necessary, Mosaic technical and/or functional resources must be
available to assist with incident resolution.

 

Page 33



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Application Security Administration    All HR Direct security related incidents
are resolved in accordance with the incident definitions in appendix C.   

•        To ensure best service Mosaic must notify HR Direct Dial of any HR
application security incidents as soon as they are known.

 

•        If necessary, Mosaic functional resources must be available to assist
with incident resolution.

 

•        All requests for user security modifications and application security
incidents must be made by authorized Mosaic requestors using the HRIT Security
website:

http://hrsecurity.cargill.com/HR/security.nsf.

 

•        User setup requests are processed within 5 days of receiving required
approval.

 

•        Security requests that are not user setup are considered ad hoc
security requests. This service is described in the Client Driven HRIT Services
section.

 

Page 34



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Report Writing   

•        Contact requestor within 1 business day of request submission and
establish completion date

 

•        Complete request within agreed upon timeframe.

  

•        All requests for report/query development must be submitted using the
Report Request Form on the following link:

 

http://www.int.cargill.com/hr/quest/about_hr/ peoplesoft_reporting_tools.htm

 

•        Requestors must be available to validate report results upon request.

Application Security Ad Hoc Work   

•        Contact requestor within 5 business days of request submission and
establish completion date.

 

•        Complete request within agreed upon timeframe.

 

•        Complete required change control process using via TIL.

  

•        All requests for application security ad hoc work must be submitted
using the HRIT Security website http://hrsecurity.cargill.com/HR/security.nsf.

 

•        User testing and sign-off prior to change migrating to production.

 

•        If necessary, communicate change to affected Mosaic users.

•        Vendor Management

  

•        Maintain application vendor agreements between Cargill and vendor and
utilize as needed.

 

•        Assist in initiating vendor support calls and stay in loop when vendor
works directly with customer.

 

•        Coordinate all trading partner interfaces with Cargill EAI group.

  

•        Maintain application vendor agreements between Mosaic and vendor and
utilize as needed. Include Cargill as needed for technical input for agreement.

•        Financial

   Manage Corporate HR I/T billing monthly and make updates/corrections as
necessary.   

 

Page 35



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Application Development Consulting      

•        Customer Management

  

•        Maintain business customer representative information in the HR Systems
Website.

 

•        Provide weekly status of open projects to Mosaic Customer
representative.

   Provide business contact information for Corporate HR I/T applications.
Individual(s) should be familiar with Cargill HR Applications and Mosaic
business processes.

•        Scheduled Work Requests

  

•        Within 5 business days, respond to customer request and establish due
date based on criticality and/or value creation.

 

•        Prioritize work requests in conjunction with Mosaic Customer
Representative and Cargill HR I/T project prioritization team.

 

•        Provide development estimate to requestor.

 

•        Communicate development resource(s) to requestor.

 

•        Provide overall project management when required.

 

•        Provide and maintain a development environment that allows developers
to adequately test their applications.

 

•        Provide and maintain a user test environment that allows users to
adequately test their applications prior to moving changes to production.

 

•        Complete technical documentation

 

•        Facilitate unit/system/user testing.

 

•        Communicate changes to customer representative.

  

•        The following applies to Mosaic requested changes or existing
Mosaic-only customizations. Changes that impact both Cargill and Mosaic will be
requested and tested by Cargill functional resources.

 

•        Initiate request using HR Systems Website:
http://cgea.cargill.com/HR/hrsystems.nsf

 

•        A minimum of 30 days lead-time is required scheduled work requests.

 

•        Provide business case and functional requirements using requirements
template from the HR Systems website.

 

•        Approve project estimate.

 

•        Provide subject matter expert.

 

•        Work with Corporate HR I/T Business Analyst to provide assistance with
creating test conditions for system/user testing.

 

•        Approve user test results and authorize software migration.

 

•        Communicate change to all impacted Mosaic users.

•        Global Change Control

  

•        Notify customer representative 48 hours prior to any planned outages,
maintenance, or changes.

 

•        As much lead time as possible will be given in the event of emergency
changes to address critical 1 incidents. (See Incident Definitions)

  

•        Communicate change to all impacted users.

 

Page 36



--------------------------------------------------------------------------------

INCIDENT DEFINITIONS

 

•  

PRIORITY 1 INCIDENT: CRITICAL

Symptoms

 

  •  

User business function not available

 

  •  

No alternative available

 

  •  

Affects multiple users

 

  •  

Affects service with high business value or incident has serious financial
impact

 

  •  

Requires solution to operate business

 

  •  

Affects external Cargill customer

 

  •  

Major impact, needs to be resolved quickly

Example

 

  •  

System down, application unavailable, or network failure

 

  •  

Times are 24x7 every day of year

 

  •  

Requires user (with appropriate expertise) to be available until incident is
resolved

 

Priority 1: Critical

  

Call Center

  

Level 2 Team

Response Time

   Update customer rep within 30 minutes    Respond to page within 20 minutes

Customer Rep Updates

   2 hours / 4 hours / 8 hours   

Relief or Workaround Applies

      90% within 2 hours

 

•  

PRIORITY 2 INCIDENT: URGENT

Symptoms

 

  •  

User business function is severely impacted

 

  •  

Global issues, that is not external customer facing

 

  •  

Alternative is available

 

  •  

Requires solution in order to operate business in a timely manner

 

  •  

Moderate impact, needs to be resolved quickly

Example

 

  •  

System, application, network degraded but usable. Client/application issues that
need to be resolved within 4 hours

 

  •  

Times are 24x7 every day of year

 

  •  

Requires user (with appropriate expertise) to be available until incident is
resolved

 

Priority 2: Urgent

  

Call Center

  

Level 2 Team

Response Time

      Respond to page within 20 minutes

Customer Rep Updates

   Twice per day   

Relief or Workaround Applies

      90% within 4 hours

 

Page 37



--------------------------------------------------------------------------------

•  

PRIORITY 3 INCIDENT: IMPORTANT

Symptoms

 

  •  

User business function operational with minimal immediate impact/disruption

 

  •  

Incident with medium business value that needs to be resolved quickly

 

  •  

Premium support for important incidents

 

  •  

Moderate impact, needs to be resolved within 2 business days

Example

 

  •  

Remote check printer needs maintenance

 

  •  

Times are within normal business hours

 

  •  

User must be available to assist with resolution

 

Priority 2: Urgent

  

Call Center

  

Level 2 Team

Response Time

      Respond to user within 6 business hours

Customer Rep Updates

   2 business days / 5 business days   

Relief or Workaround Applies

      90% within 2 business days.

 

•  

PRIORITY 4 INCIDENT: MINOR

Symptoms

 

  •  

User business function operational with minimal immediate impact/disruption

 

  •  

Incident with medium business value that needs to be resolved within a week

 

  •  

Low impact, needs to be resolved within a week

Example

 

  •  

System, application, network, or hardware degraded but usable

 

  •  

Times are within normal business hours

 

  •  

User must be available to assist with resolution

 

Priority 2: Urgent

  

Call Center

  

Level 2 Team

Response Time

      Respond to user within 6 business hours

Customer Rep Updates

   8 business days / 10 business days   

Relief or Workaround Applies

      95% within 5 business days.

 

Page 38



--------------------------------------------------------------------------------

•  

PRIORITY 5 INCIDENT: SCHEDULED/WORK REQUESTS

Symptoms

 

  •  

User business function is operational

 

  •  

No impact/disruption

 

  •  

User requires schedule date

 

  •  

Low impact, resolution can be scheduled

Example

 

  •  

Enhancements, documentation, suggestions, information requests, work request for
change

 

  •  

Times are within normal business hours

 

Priority 2: Urgent

  

Call Center

  

Level 2 Team

Response Time

      Provide update to user within 5 business days

Customer Rep Updates

   Miss scheduled date   

Relief or Workaround Applies

      Discussed and agreed upon with user

 

Page 39



--------------------------------------------------------------------------------

LABOR TRACKING   Appendix 7

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

   Price Mosaic Custom Interface(s) & App Module Maintenance    Maintenance of
Custom Mosaic Interfaces & Kronos Modules Support    Per Employee/Year    $5.30
Kronos WFC User Account Maintenance    Kronos WFC user support, e.g. includes
user access to edit & approve timecards, scheduling functionality, editing &
maintaining employee information, & reporting access)    Per User    $212

Kronos Time Clock Maintenance

 

•        4500 Time Clock

 

•        480 Time Clock

   Maintenance of Kronos 480 & 4500 Ethernet time clocks paid to Kronos.   

Per Time Clock

Per Time Clock

   $159
$132.50 Kronos WFC Standard Application Employee Maintenance - Mosaic   
Maintenance of Kronos WFC software related hardware, & vendor management.
(Employee electronic timecards)   

Per Employee

(5,000-10,000)

   $21.20 Kronos WFC Accrual Application Employee Maintenance - Mosaic   
Maintenance of Kronos WFC Accrual tracking software, related hardware, & vendor
management. (Includes employee Vacation, Sick, or a set $ amount tracking)
Kronos Accrual database - 20,000 or more Employees.   

Per Employee

(5,000-10,000)

   $2.12

 

Page 40



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

   Price

Implementation services

   Consulting Services that fall outside normal maintenance described under the
Transactional Services section. LTSS will provide a dollar estimate,
requirements, & timeline for Mosaic’s approval before charging the service.
Examples of implementation services include interface updates, Kronos
configuration / data changes (hardware & software), training, & adding new
locations on Kronos.    Per Hour    $132.50

Report Writing Services

(FY06/07 Services by Kronos)

   Kronos corporation consultants write all Custom Kronos reports. LTSS will
secure external Kronos resources at Mosaic’s request to write custom reports on
the Kronos WFC 5.0 system. LTSS will provide a dollar estimate, requirements, &
timeline for Mosaic's approval before engaging Kronos.    Per Hour    $198.75

Employee Time Clock Badges

   Generic badges used by employees to record time. Badges are purchased from an
external vendor.    Per Badge    *      

*  Price negotiated with Kronos based on badge type and order size. Able to
leverage Cargill discounts).

If Mosaic leaves Labor Tracking services, Mosaic will be responsible for ALL
Cargill and Kronos Company cost associated with transitioning and/or
decommissioning Kronos software, module, interfaces, and hardware. Cargill
negotiated agreements with Kronos will no longer be valid for Mosaic. Mosaic
will be responsible to negotiate a separate agreement directly with Kronos, Inc.

 

Page 41



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Labor Tracking

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Mosaic Customer Interface(s), App Module Maintenance & Custom Kronos Reports   

•        Mosaic Custom interfaces & modules include:

 

•        PTI Interface - Kronos WFC to PeopleSoft 146 Payroll Data Transmit
Interface

 

•        203M / Kronos Connect Employee Download - PeopleSoft employee specific
data download to Kronos WFC

 

•        Carlsbad Union Dues - Carlsbad Union Dues calculation & auto import to
Kronos

 

•        AON interface - Employee & Contractor Hrs run Monthly sent to Mosaic
for process

 

•        OT Equalization Kronos Module - Tracking employee paid & unpaid OT for
proper distribution

 

•        Retro Pay - Retroactive Pay Calculations

 

•        Custom reports - Any Kronos report customized for Mosaic not delivered
/ part of the standard Kronos App

 

•        Any edits to Custom Interfaces, Kronos Modules, or Custom Report is
considered outside regular maintenance & will include a dollar estimate
(charge), requirements, & timeline for Mosaic’s approval

 

•        Any new Custom Interfaces, Kronos Modules, or Custom Report
implementation is considered outside regular maintenance & will include a dollar
estimate, requirements, & timeline for Mosaic’s approval

  

•        Any changes to Custom interfaces &/or Kronos modules will require
assistance & direction from a Mosaic HR & IT resources

 

•        Any additional Custom interfaces &/or Kronos modules will require
assistance & direction from a Mosaic HR & IT resources

Kronos WFC User Account   

•        Includes modifying & replacing Kronos User Accts

 

•        Support on existing hardware environment (servers & database) on the
Cargill Network also known as CNET

 

•        Kronos Mosaic Hardware is supported by CITS (Cargill’s Information
Technology Services) groups

 

•        Any changes to current Mosaic Kronos hardware setup is considered
outside regular maintenance & will include an estimate, requirements, & timeline
for Mosaic's approval

  

•        Only Authorized Mosaic representatives can submit User Acct changes.

 

•        Mosaic Users network access, up to the CNET, is supported by Mosaic I/T

 

•        Any changes to current Mosaic Kronos hardware setup will require
assistance & direction from Mosaic HR & IT resources

 

•        Current Number of User Accounts Purchased by Mosaic is 1150. If
additional Licenses are required they may be purchased

 

Page 42



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Kronos Time Clock Maintenance

 

•        4500 Time Clock

 

•        480 Time Clock

  

•        Cargill HR Shared Service team provides Mosaic time clock support
remotely from Minneapolis.

 

•        If a time clock can’t be fixed Mosaic Clocks are under Maintenance thru
Kronos. The Cargill HR Shared Service team can initiate a time clock replacement
on behalf of Mosaic. Please refer to the “Kronos Maintenance Agreement” document
on what Kronos Time Clock Maintenance covers & does not cover

 

•        Support does NOT include any external hardware / software attached to
the clock

 

•        Any changes to current Mosaic Kronos Time Clock setup is considered
outside regular maintenance & will include an estimate, requirements, & timeline
for Mosaic’s approval

  

Please be sure to follow the steps on the “LOCATION TIME CLOCK SUPPORT” document
before contacting the Cargill Shared Service team for assistance

 

•        Cargill HR Shared Services will need a Mosaic location contact to help
resolve all time clock issue

 

•        All network issues (clock communication) will require assistance &
possible resolution by Mosaic I/T

 

•        When adding or moving an existing Time Clock we will need assistance
from Mosaic I/T or Mosaic Site contact

 

•        Additional Time Clocks & related Kronos Equipment can be purchased via
Cargill HR SSC team. Please contact Cargill HR SSC for information on equipment
& prices.

 

•        Mosaic sites are responsible for any Time Clocks or related Kronos
equipment setup. Cargill SSC is available to assist remotely from Minneapolis

 

•        Current Number of Time Clocks Purchased by Mosaic is 253.

Kronos WFC Standard Application Employee Maintenance   

•        Kronos Application support includes timecards, schedules, reports &
people icons as well as related data including pay codes, labor levels, wage
profiles & pay rules

 

•        Any changes to current Mosaic application setup or related data is
outside regular maintenance & will include a dollar estimate, requirements, &
timeline for Mosaic’s approval

  

•        Mosaic owns all Kronos data including employee information, pay codes,
labor levels, wage profiles & pay rules

 

•        Only authorized Mosaic representatives can request data changes

 

•        Any changes to current Mosaic application setup or related data will
require assistance & direction from a Mosaic HR resources

 

•        Current Number of Employee Licenses Purchased by Mosaic is 6500. If
additional Licenses are required they may be purchased.

 

Page 43



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Kronos WFC Accrual Application Employee Maintenance

  

•        Accrual Module support including updates to already programmed Accrual
Rules

 

•        Any changes to current Mosaic Kronos Accrual setup is considered
outside regular maintenance & will include an estimate, requirements, & timeline
for Mosaic's approval

  

•        Mosaic owns all Accrual Rules

 

•        Only Authorized Mosaic representatives can submit Accrual additions or
updates. Please refer to the “AUTHORIZED TO REQUEST CHANGES” doc for the Mosaic
contact at your Location / BU

 

•        Any changes to Mosaic Kronos Accruals will require assistance &
direction from Mosaic HR & IT resources

 

•        Current Number of Accrual Licenses Purchased by Mosaic is 6500. If
additional Licenses are required they may be purchased.

 

Page 44



--------------------------------------------------------------------------------

3. Helpdesk Support / Maintenance Guidelines for Transactional Services

 

Service

  

Definition and Expectations

Help Desk Support Procedures   

•       All Kronos issues should be logged with your Mosaic Helpdesk & then the
Mosaic Helpdesk will submit a ticket to the Cargill HR Shared Services Team

 

•       Please do not email or contact LTSS persons directly & begin the request
for support thru your Mosaic Helpdesk

 

•       Please provide the Mosaic Helpdesk with

 

•       Your Name & Kronos User ID

 

•       Detail explanation of the Issue

 

•       Employee Examples Affected

 

•       Your Contact Phone Number

 

•       The Mosaic Helpdesk number is 866-632-2212

 

•       The Cargill Shared Services team monitors tickets from 700 AM to 400 PM
CST Monday thru Friday (except on US Holidays)

 

•       Please allow up to 24 hrs for our team to respond to a ticket. Please
note that issues or requests can take more than 24 hours to resolve. A timeframe
for resolution &/or workaround will be provided if requested by the Mosaic User

 

•       Having our team Paged by the helpdesk after hrs is available for
emergency situations only. Emergency situations include:

 

•       Our team will respond to Paged issues within 2 hrs of receiving a page

 

•       Mosaic Kronos System is down & locations do not have access to the
Mosaic Kronos website

 

•       Please confirm that the issue is not related to a Mosaic or location
network problem

 

•       More than 25% of a locations Kronos 4500 / 480 time clocks go down & are
not processing IN & OUT punches

 

•       Please follow the “LOCATION TIME CLOCK SUPPORT” doc for all clock issues
before contacting the HR Shared Services Team

 

•       Locations can track time by swiping IN &/or OUT at a different clock or
track time manually on paper until LTSS can resolve the issue

 

•       If an issue or ticket is submitted that falls outside normal
maintenance, like the items listed below, LTSS will include a dollar estimate
(charge), requirements, & timeline for Mosaic’s approval

 

•       Custom Report addition or modification

 

•       Custom Genies

 

•       Custom Interface addition or modification

 

•       Implementing new location or group of employees on Kronos WFC

 

•       Custom Kronos Module implementation or modification

 

•       Changes to existing setup & data in Kronos or related interfaces

 

•       Kronos related Hardware setup or modification

 

Page 45



--------------------------------------------------------------------------------

PAYROLL - MINNEAPOLIS   Appendix 8

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

  

Price*

Paycheck Processing - Electronic    The conversion of gross pay to net pay
followed by the production of a direct deposit transaction/pay advice or “hard”
check, which is delivered to the employee or location in accordance with
contractual deadlines.   

Per Check or Direct Deposit

Under 100 employees

101-250 employees

251-1,000 employees

1,001-2,500 employees

2,500+ employees

Pensioned employees

  

U.S.

$3.80

$3.03

$2.39

$1.80

$1.37

$1.37

  

Canada

$1.18

$0.95

$0.76

$0.57

$0.43

N/A

        

_______________

Market (2003)

ADP $1.88/check

Paycheck Processing - Manual    The production of gross to net manually produced
check, typically done to correct an error made during the normal electronic pay
processing cycle. Most often a manual check is required because there is a total
hours paid error generated during the normal payroll cycle.    Per Manual check
   $21.20 plus Overnight delivery charge Court Orders    The mandatory
processing of garnishments, child support, tax levies, etc. Includes deduction
set-up and any subsequent court ordered changes    Per Transaction    $58.30
Transactions - Simple    Simple payroll transactions that are outside of the
normal gross to net payroll process. (These transactions normally take less than
15 minutes). Examples include: Billing/Account Codes, Check Handling-Special
Requests, Compensation Changes, Direct Deposit, Hires, Leaves of Absence and
Returns, Manual and Canceled Checks, Non-Cash Transactions, Personal Employee
Information Changes, Job Changes, Hourly/Salary Transfers Stop Payments and
Replacement Checks, Taxes, Terminations, Transfers-BU/Location    Per
Transaction    $21.20

 

Page 46



--------------------------------------------------------------------------------

Transactions - Complex    Complex payroll transactions that are outside of the
normal gross to net payroll process. (These transactions normally take a minimum
of 15 minutes). Examples include: Company transfers, corrections, and rehires   
Per Transaction    $137.80

 

* Charge rates are based on budgeted costs and projected volumes, and are
calculated to reflect the level of effort required for each service (some rates
are applied on a sliding scale based on volume.

 

Page 47



--------------------------------------------------------------------------------

COMMON SERVICES

Service

  

Definition

  

Pricing Basis

  

Price*

HR Direct Dial    HR Call Center team equipped to correctly answer payroll
related questions specific to Mosaic. Mosaic employees are able to speak
directly to a live HR Direct Dial customer service representative by calling
1-877-366-9696 (toll-free) available Monday through Friday from 7 AM to 6 PM
CST. (Minneapolis area employees, call 952-742-9696).    Cost for common
services is included in transactional service price. There is not an additional
cost for these services. HR Direct Online    Mosaic employees can log onto the
HR Direct Online website which is available 24 hours a day, seven days a week,
except during scheduled maintenance periods.       CLIENT DRIVEN SERVICES      

Service

  

Definition

  

Pricing Basis

  

Price*

Consulting   

Mosaic generated work that is outside the normal payroll processing defined
below that requires a Payroll resource.

Examples: acquisition conversion, Mosaic generated process changes.

  

Per Hour

Specialist

Supervisor

Manager

  

 

$53

$79.50

$106

Payroll Run - Special and Ad Hoc    Generation of additional (outside the
scheduled runs) run of payroll processing for minimum check count of 500.   

Per Payroll Run

 

*       This charge is based on actual time to perform the service. The charge
rate is all-inclusive and reflects the cost of personnel, technology, operating
support and supplies and infrastructure).

   $5,300 Remote Time - Late Fee/Penalty    All hourly remote time files
(final/correct) must be received by 1:00 p.m. central time on the published
payroll processing date.    Per File    $530

 

Page 48



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Payroll (Minneapolis)

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

General   

•        Be available

 

•        Return normal calls ASAP, at least within 24 hours.

 

•        Respond to priority calls immediately.

 

•        Be responsive

 

•        Be informed and answer questions/inquiries.

 

•        Pull people together to resolve business requests/issues.

 

•        Appropriately escalate issues/concerns.

 

•        Demonstrate sense of urgency.

 

•        Be an advocate/spokesperson for Mosaic.

 

•        Understand how the business operates.

 

•        Understand key concerns.

 

•        Anticipate how things will affect them.

 

•        Follow through

•        Provide timely progress updates when issues are identified.

 

•        Provide relevant and timely communication to appropriate parties.

 

•        Initiate root cause analysis and recommend process improvement.

 

Status Updates

 

•        Action register

 

•        Log issues, requests, process improvements, projects, etc.

 

•        Set priorities with Monthly Mosaic/Cargill Collaboration Team.

 

•        Track progress.

 

•        Manage resources.

  

•        Be available

 

•        Respond to inquiries in a timely manner

 

•        Turnaround critical information with appropriate urgency, in order to
accommodate payroll deadlines and minimize manual and/or last minute scrambling.

 

•        Position and communicate backup resources

 

•        Collaborate

 

•        Develop a deeper understanding of procedures/PeopleSoft.

 

•        Improve processes together to deliver better results.

 

•        Help us get to know you.

 

•        Prioritize

 

•        Help us prioritize requests. Sometimes an immediate response is needed,
while other times a few hours or the next day is fine. Make urgent requests via
phone, and if necessary press zero for immediate assistance..

 

•        Evaluate and support project priorities.

 

•        Communicate

 

•        Share BU business information that may impact delivery of payroll
services.

 

•        Communicate acquisitions/mergers, divestitures, and mass changes as
soon as possible---even if it is just a heads-up to facilitate resource
planning.

 

•        Provide feedback (service, relationship).

 

•        Meet regularly to continue to develop our relationship.

 

•        Appreciate

 

•        Show support for the demanding payroll environment: deadline driven,
high accuracy

 

Page 49



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Paycheck Processing – Electronic    Paychecks are to be delivered to employee or
location in accordance with contractual deadlines, barring acts of nature, which
make a delivery impossible. We will work directly with Mosaic to resolve any
unforeseen situations with highest priority.   

•        Realize Tuesday’s are sacred (1:00 p.m. deadline)

 

•        Follow Payroll Processing schedule and plan accordingly

Paycheck Processing – Manual    All manual check requests received by Noon will
be processed and sent out that same day.   

•        Complete forms accurately and provide all requested information

 

•        Call with questions or directions vs forwarding incomplete forms.

 

•        Maintain controls by providing appropriate approvals

Court Orders   

•        Tuesday Hourly Run

 

•        Court Orders received by 4:30 p.m. the Friday before a scheduled run,
will be processed for that current payroll.

 

•        Salaried Run

 

•        Court Orders received 2 days prior to a scheduled run, will be
processed for that current payroll.

  

•        Complete forms accurately and provide all requested information

 

•        Call with questions or directions vs forwarding incomplete forms.

 

•        Maintain controls by providing appropriate approvals

Transactions – Simple   

•        Tuesday Hourly Run

 

•        Transactions received by 4:30 p.m. the Friday before a scheduled run,
will be processed for that current payroll.

 

•        Salaried Run

 

•        Transactions received 2 days prior to a scheduled run, will be
processed for that current payroll.

  

•        Complete forms accurately and provide all requested information

 

•        Call with questions or directions vs forwarding incomplete forms.

 

•        Maintain controls by providing appropriate approvals

Transactions – Complex   

•        Tuesday Hourly Run

 

•        Transactions received by 4:30 p.m. the Friday before a scheduled run,
will be processed for that current payroll.

 

•        Salaried Run

 

•        Transactions received 2 days prior to a scheduled run, will be
processed for that current payroll.

 

•        Corrections follow a 48-hour turnaround

  

•        Complete forms accurately and provide all requested information

 

•        Call with questions or directions vs forwarding incomplete forms.

 

•        Maintain controls by providing appropriate approvals

 

Page 50



--------------------------------------------------------------------------------

COMMON SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

HR Direct Dial    Direct Dial is available Monday through Friday 7:00 AM to 6:00
PM CST (except on US Holidays. The call center representative will resolve
payroll questions or they will connect the client with someone who can answer
their question.    Mosaic is responsible for updating HR Direct Dial on issues
that might generate calls such as pay rule changes or plant closures. Any
correspondence that instructs employees to call HR Direct Dial with questions
should be forwarded to HR Direct Dial before being sent to employees. CLIENT
DRIVEN SERVICES   

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting    Payroll will provide consultant(s) with the appropriate level of
expertise for each Mosaic generated work request that is outside the normal
payroll processing defined above.    Communicate request immediately. Understand
each case will be evaluated individually and discussed mutually to come up with
a specific plan. Payroll Run – Special and Ad Hoc    Each case will be evaluated
individually and discussed mutually to come up with a specific plan.   
Communicate request immediately. Understand each case will be evaluated
individually and discussed mutually to come up with a specific plan.

 

Page 51



--------------------------------------------------------------------------------

PAYROLL - CANADA    Appendix 9

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

 

Definition

 

Division of Duties (US Shared Services
Vs. Canada Shared Services).

 

Pricing Basis

 

Price*

Paycheck Processing - Electronic   The conversion of gross pay to net pay
followed by the production of a direct deposit transaction/pay advice (Hard
cheques are processed locally by Mosaic payroll personnel.)  

Winnipeg – Prepares payroll, e.g., inputs all change, sends completed payroll to
US.

Minneapolis – Runs the electronic calculation, confirmation and balance on
PeopleSoft payroll system.

Winnipeg – Deals with “error messages” after initial calculation, balances the
payroll, and resubmits to Minneapolis.

Minneapolis – Sends final file to check/pay advice file to PayFormance (check
processor) and completes balancing. Sends file to TD Bank.

  Per Check or Direct Deposit  

Canada Charge

$1.18

         

US Charge

Sliding Scale

Based on # of Employees

Under 100

101-250

251-1000

1001 –2500

2501+

 

$1.18

$0.95

$0.76

$0.57

$0.43

                    Record Of Employment (ROE)   Processing Record of Employment
on termination; HRDC reporting.   Done in Winnipeg   Per Transaction  

Canada Charge

$1.36

US Charge

N/A

 

 

Page 52



--------------------------------------------------------------------------------

Service

  

Definition

  

Division of Duties (US Shared Services
Vs. Canada Shared Services).

  

Pricing Basis

  

Price*

Payroll Transactions - Simple    Simple payroll transactions that are outside of
the normal gross to net payroll process. (These transactions normally take less
than 15 minutes). Examples include: Billing/Account Codes, Check
Handling-Special Requests, Compensation Changes, Direct Deposit, Hires, Leaves
of Absence and Returns, Manual and Canceled Checks, Non-Cash Transactions,
Personal Employee Information Changes, Job Changes, Stop Payments and
Replacement Checks, Taxes, Terminations, Transfers-BU/Location, Manual EFTs   
Done in Winnipeg and at the Mosaic locations (Winnipeg only charges for
transactions done in Winnipeg).    Per Transaction   

Canada Charge

$31.80

US Charge

N/A

Transactions - Complex    Complex payroll transactions that are outside of the
normal gross to net payroll process. Examples include: Company transfers,
corrections, and rehires Hourly/Salary Transfers.    Done in Winnipeg and at the
Mosaic locations (Winnipeg only charges for transactions done in Winnipeg).   
Per Transaction   

Canada Charge

$180.20

US Charge

N/A

Preparation and distribution of T4’s at calendar year end.    Calculation,
printing, and distribution of T4’s to Mosaic/Canada employees paid in the
previous year by Cargill shared services.    Done in Winnipeg    Per Employee   

Canada Charge

$12.72

US Charge

N/A

 

* USD - Charge rates are based on budgeted costs and projected volumes, and are
calculated to reflect the level of effort required for each service (some rates
are applied on a sliding scale based on volume.

 

Page 53



--------------------------------------------------------------------------------

COMMON SERVICES            

Service

  

Definition

  

Division of Duties (US Shared
Services Vs. Canada Shared
Services).

  

Pricing Basis

  

Price*

HR Direct Dial

   HR Call Center team equipped to correctly answer payroll related questions
specific to Mosaic. Mosaic employees are able to speak directly to a live HR
Direct Dial customer service representative by calling 1-877-366-9696
(toll-free) available Monday through Friday from 7 AM to 6 PM CST. (Minneapolis
area employees, call 952-742-9696).   

Cost for common services is included in transactional service price. There is
not an additional cost for these services.

NOTE: Currently Canadian employees are not using this service.

  

HR Direct Online

   Mosaic employees can log onto the HR Direct Online website which is available
24 hours a day, seven days a week, except during scheduled maintenance periods.
        

 

Page 54



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Division of Duties (US Shared
Services Vs. Canada Shared
Services).

  

Pricing Basis

  

Price*

Consulting   

Mosaic generated work that is outside the normal payroll processing defined
below that requires a Payroll resource.

Examples: acquisitions, conversion, Mosaic generated process changes, balance
adjustments in Canada for T4 purposes (RRSPs, etc), garnishments.

  

Depends on the complexity and scope of the project. Mosaic/Canada project
requests should be handled as follows:

 

All project requests should be sent to Maureen Yanta and Dave Wessling. (For
example the Pay Register request or the remote printing request).

  

Per Hour

Administrator

Professional

Outside Resource (IBM)

 

Per Hour

Specialist

Supervisor

Manager

HRIT Consultant

  

Canada Consulting

C$47.70

C$95.40

At Market

 

US Consulting

$53

$79.50

$106

$106

Payroll Run – Special and Ad Hoc   

Generation of additional (outside the scheduled runs) run of payroll processing
for minimum check count of 500.

 

Winnipeg SSC costs will be tracked. Cost will vary with resources required,
depending on complexity of payout.

  

Joint effort by Winnipeg and Minneapolis

 

(VERY infrequent – unlikely to happen more than once in a year, if that)

  

1). Per Payroll Run

 

*  This charge is based on actual time to perform the service. The charge rate
is all-inclusive and reflects the cost of personnel, technology, operating
support and supplies and infrastructure.

  

1) $5,300

(MPLS Charge)

 

2) Per hour charge based on time spent by Winnipeg shared services.

Remote Time - Late Fee/Penalty    All hourly remote time files (final/correct)
must be received by 1:00 p.m. central time on the published payroll processing
date.       Per File   

$530

(MPLS)

Reports / Queries   

Existing

New Development

   Minneapolis – HRIS Reports   

Per Report

Per Hour

  

No Charge

Priced at time

 

Page 55



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Payroll (Canada)

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

General   

•        Be available

•        Return normal calls ASAP, at least within 24 hours.

•        Respond to priority calls immediately.

 

•        Be responsive

•        Be informed and answer questions/inquiries.

•        Pull people together to resolve business requests/issues.

•        Appropriately escalate issues/concerns.

•        Demonstrate sense of urgency.

 

•        Be an advocate/spokesperson for Mosaic.

•        Understand how the business operates.

•        Understand key concerns.

•        Anticipate how things will affect them.

 

•        Follow through

•        Provide timely progress updates when issues are identified.

•        Provide relevant and timely communication to appropriate parties.

•        Initiate root cause analysis and recommend process improvement.

 

Status Updates

•        Action register

•        Log issues, requests, process improvements, projects, etc.

•        Set priorities with Monthly Mosaic/Cargill Collaboration Team.

•        Track progress.

•        Manage resources.

  

•        Be available

•        Respond to inquiries in a timely manner

•        Turnaround critical information with appropriate urgency, in order to
accommodate payroll deadlines and minimize manual and/or last minute scrambling.

•        Position and communicate backup resources

 

•        Collaborate

•        Develop a deeper understanding of procedures/PeopleSoft.

•        Improve processes together to deliver better results.

•        Help us get to know you.

 

•        Prioritize

•        Help us prioritize requests. Sometimes an immediate response is needed,
while other times a few hours or the next day is fine. Make urgent requests via
phone, and if necessary press zero for immediate assistance.

•        Evaluate and support project priorities.

 

•        Communicate

•        Share BU business information that may impact delivery of payroll
services.

•        Communicate acquisitions/mergers, divestitures, and mass changes as
soon as possible---even if it is just a heads-up to facilitate resource
planning.

•        Provide feedback (service, relationship).

•        Meet regularly to continue to develop our relationship.

 

•        Appreciate

•        Show support for the demanding payroll environment: deadline driven,
high accuracy

 

Page 56



--------------------------------------------------------------------------------

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Paycheck Processing - Electronic    Paychecks are to be delivered to employee or
location in accordance with contractual deadlines, barring acts of nature, which
make a delivery impossible. We will work directly with Mosaic to resolve any
unforeseen situations with highest priority.   

•        Realize Tuesday’s are sacred (1:00 deadline)

•        Follow Payroll Processing schedule and plan accordingly

•        Share any changes regarding delivery locations or those with signing
authority with Shared Services personnel who track the shipments from door to
door

Record of employment (ROE)    Provide Record of Employment correctly and in a
timely manner.    Ensure all employee PeopleSoft records are up to date in the
system so any ROE will display accurate information. Payroll Transactions -
Simple   

•        All simple transactions received by 4:30 the Friday before a scheduled
Tuesday hourly run, will be processed for that current payroll.

•        All simple transactions received two days prior to the current salaried
run date will be processed with that payroll.

  

•        Complete forms accurately and provide all requested information

•        Call with questions or directions vs forwarding incomplete forms.

•        Maintain controls by providing appropriate approvals

Transactions – Complex   

•        All complex transactions received by 4:30 the Friday before a scheduled
Tuesday hourly run, will be processed for that current payroll.

•        All complex transactions received two days prior to the current
salaried run date will be processed with that payroll.

•        Corrections follow a 48-hour turnaround.

  

•        Complete forms accurately and provide all requested information

•        Call with questions or directions vs forwarding incomplete forms.

•        Maintain controls by providing appropriate approvals

Preparation and distribution of T4’s at calendar year end.    Ensure all T4’s
and T4A’s are produced correctly and in a timely manner in accordance with the
Canadian Federal Laws.   

•        Ensure all PeopleSoft records are accurate and updated in a timely
manner to ensure there is no incorrect tax reporting when the T4 file is
processed.

Payroll Processing: balancing, funding and source deductions   

•        Balance each payroll and communicate to Mosaic Controller -- correct
wire transfer, correct source deductions payable

•        Pay Canadian taxes on time for the 8 Mosaic R accounts

•        Shared Services responsible for late remittances

  

•        Fund each payroll no later than noon on the day prior to payday

•        Mosaic to supply SS with monthly tax receipts to confirm tax accounts
are being credited correctly. Any payments made directly to the CRA must be
communicated to SSC.

•        Mosaic to forward to SSC all communication from CRA on time

 

Page 57



--------------------------------------------------------------------------------

COMMON SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

HR Direct Dial   

Direct Dial is available Monday through Friday 7:00 AM to 6:00 PM CST (except on
US Holidays. The call center representative will resolve payroll questions or
they will connect the client with someone who can answer their question.

Currently HR Direct has not been a reliable resource for Mosaic Canada.

  

Mosaic is responsible for updating HR Direct Dial on issues that might generate
calls such as pay rule changes or plant closures. Any correspondence that
instructs employees to call HR Direct Dial with questions should be forwarded to
HR Direct Dial before being sent to employees.

Mosaic payroll to utilize supplied training manuals and/or their own HR staff
first prior to contacting Shared Services for guidance and consultation.

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting    Payroll will provide consultant(s) with the appropriate level of
expertise for each Mosaic generated work request that is outside the normal
payroll processing defined above.    Communicate request immediately. Understand
each case will be evaluated individually and discussed mutually to come up with
a specific plan. Payroll Run – Special and Ad Hoc    Each case will be evaluated
individually and discussed mutually to come up with a specific plan.   
Communicate request immediately. Understand each case will be evaluated
individually and discussed mutually to come up with a specific plan. Required
time lines must be communicated to Mosaic’s Board of Directors regarding special
payouts. Short notice means more costly processes and resources.

The following contacts should be utilized by Mosaic Canada staff as required:

 

Kronos issues (non-transmission items)    Anand Giri    (952) 984-0010 Kronos
transmission issue    LTSS group    (952) 984-3063 PeopleSoft procedural issues
   HR Direct    (877) 366-9696 Payroll processing - Winnipeg    Janice Charison
   (204) 947-6387 Security issues    Eric Lybeck    (952) 984-0496 Report/query
writing (new development)    Report, HRIS    (952) 984-0548 Existing query
enhancements    Rory Ballweber    (952) 984-0520    (Via Shared Services)   

 

Page 58



--------------------------------------------------------------------------------

RELOCATION

Appendix 10

1. Service Definitions and Pricing

 

CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

   Price Consulting    Special reports outside year end recap, policy consulting
   Per Hour    $132.50 Shipment of Household Goods    Expatriates
inbound/outbound using global forwarder    Per Employee Move    $106 Homeowner
Move    All aspects of moving a home owner (existing employees and new hires)
including home purchase, home sale, expense processing and year-end IRS tax
reporting    Per Employee Move    $742

_____________

Market:
Avg. $3,700
per file
Industry Third
Party Relocation
Firms /
HRO’s

Inbound Home Purchase    Inbound expatriate shipment of household goods and home
purchase in new location    Per Employee Move    $265 New College Hire Move   
Entry level college hires with lump sum payment and self move    Per Employee
Move    $371 Outbound Home Sale    Outbound expatriate home sale and shipment of
household goods and storage coordination.    Per Employee Move    $583 Renter
Move    All aspects of moving a renter (existing employees and new hires),
shipment of goods, temp living, expense processing and approval and year-end tax
IRS tax reporting.    Per Employee Move    $371

 

Page 59



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic – Relocation

 

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting    Obtain approval for consulting required beyond 20 hours annually.
   Retain strong partnership with team members in Florida & Minnesota
Coordination of Household Goods    This service is for expatriates with no home
sale or home purchase using global provider    Homeowner Move   

The Cargill Relocation Department commits to managing all aspects of the
transfer process for existing employees and new hire homeowners.. Service will
include home purchase, home sale, shipment of goods; temporary living, expense
processing and year-end IRS tax reporting. The service includes:

 

•       Dedicated relocation professional for each transferee to each move who
will be available throughout the process to coordinate all aspects of the
transfer process.

 

•       Coordinator will contact transferee within 24 hours of receiving the
initiation from Mosaic

 

•       Accurate approval and reporting of relocation expenses

 

•       Contact transferees within 24 hours of receiving initiation

 

•       Share results of transferee evaluations annually with Mosaic

 

•       Proactively notify Mosaic of issues/problems and concerns.

 

•       Adhere to the approved Mosaic Relocation Policy.

 

•       Seek exceptions as needed

  

 

•       Initiate moves with as much notice as possible to dedicated coordinator

 

•       Provide details of special circumstances/exceptions

 

•       Maintain master policies

 

•       Pay invoices before due date so as not to jeopardize vendor relationship

 

•       Fund equity advances promptly

 

•       Respond to voicemail and email requests within 24 hours.

Inbound Home Purchase   

Dedicated coordinator to assist with returning expatriates.

 

•       Provide contacts for national lenders

 

•       Approve direct bill expenses

 

•       Accurate approval and reporting of relocation expenses

 

•       Contact within 24 hours of receiving initiation

 

•       Share results of transferee evaluations annually with Mosaic

 

•       Notify Mosaic of issues/problems

 

•       Adhere to approved Mosaic Policy

 

•       Seek exceptions as necessary

  

 

•       Initiate moves with as much notice as possible to dedicated coordinator

 

•       Provide details of special circumstances/exceptions

 

•       Maintain master policies

 

•       Pay invoices before due date so as not to jeopardize vendor relationship

 

•       Respond to voicemail and email requests within 24 hours.

 

Page 60



--------------------------------------------------------------------------------

CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

New College Hire Move   

Dedicated coordinator for entry level college hires

 

•        Complete necessary Payroll paperwork for relocation (lump sum) payment.

 

•        Coordinate self move and approve invoices

 

•        Share results of transferee evaluations annually with Mosaic

  

 

•        Initiate moves with as much notice as possible to dedicated
coordinator.

 

•        Provide details of special circumstances/exceptions

 

•        Maintain master policies.

 

•        Pay invoices before due date so as not to jeopardize vendor
relationship.

 

•        Respond to voicemail and email requests within 24 hours.

Out Bound Home Sale   

Dedicated coordinator to assist with departing expatriates and the home sale
process

 

•        Accurate approval and reporting of relocation expenses

 

•        Contact within 24 hours of receiving initiation

 

•        Share results of transferee evaluations annually with Mosaic

 

•        Notify Mosaic of issues/problems

 

•        Adhere to approved Mosaic policy

 

•        Seek exceptions as necessary

  

 

•        Initiate moves with as much notice as possible to dedicated
coordinator.

 

•        Provide details of special circumstances/exceptions

 

•        Maintain master policies.

 

•        Pay invoices before due date so as not to jeopardize vendor
relationship.

 

•        Fund equity advances promptly.

 

•        Respond to voicemail and email requests within 24 hours.

Renter Move   

Dedicated relocation professional for each transferee to each move who will be
available throughout the process to coordinate all aspects of the transfer
process.

 

•        Coordinator will contact transferee within 24 hours of receiving the
initiation form from Mosaic.

 

•        Accurate approval and reporting of relocation expenses

 

•        Share results of transferee evaluations annually with Mosaic.

 

•        Proactively notify Mosaic of issues/problems and concerns.

 

•        Adhere to the approved Mosaic Relocation Policy.

 

•        Seek exceptions as needed.

  

 

•        Initiate moves with as much notice as possible to dedicated coordinator

 

•        Provide details of special circumstances/exceptions

 

•        Maintain master policies

 

•        Pay invoices before due date so as not to jeopardize vendor
relationship

 

•        Respond to voicemail and email requests within 24 hours.

COMMON SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting    Obtain approval for consulting required beyond 20 hours annually.
   Retain strong partnership with team members in Florida & Minnesota

 

Page 61



--------------------------------------------------------------------------------

TRAINING

Appendix 11

1. Service Definitions and Pricing

 

TRANSACTIONAL SERVICES

Service

  

Definition

  

Pricing Basis

   Price Learning Management System    The LMS provides Cargill global the
enterprise online learning environment by enabling the management, delivery and
tracking of blended learning (i.e. online and traditional classroom) for
employees, stakeholders and customers. The LMS streamlines administrative and
supervisory tasks, automates the overall cost and impact of education tracking.
   Per Employee/Yr    US$21.20
C$13.78
Market:
$66 - $75
Per employee
Per Year
LogicServe COMMON SERVICES

Service

  

Definition

  

Pricing Basis

   Price HR Direct Dial    HR Call Center team equipped to correctly answer
training related questions specific to Mosaic. Mosaic employees are able to
speak directly to a live HR Direct Dial customer service representative by
calling 1-877-366-9696 (toll-free - available Monday through Friday from 7 AM to
6 PM CST). Minneapolis area employees, call 952-742-9696 (also available Monday
through Friday 7 AM to 6 PM CST).    Cost is included in transactional service
price. There is not an additional cost for these services. HR Direct Online   
Mosaic employees can log onto the HR Direct Online website which is available 24
hours a day, seven days a week, except during scheduled maintenance periods.   
   CLIENT DRIVEN SERVICES

Service

  

Definition

  

Pricing Basis

   Price Consulting - Total Training Solution       Per Hour    Consulting -
Business Training    Acquire and pay as needed.   

Per Hour

(Plus Travel)

   $116.60 Training Administration    Acquire and pay as needed.    Per Hour   
$53 Training Class    Acquire e-learning or instructor-led training as needed.
   Per Enrollment    $212

 

Page 62



--------------------------------------------------------------------------------

2. Cargill’s Commitment to and Expectations of Mosaic - Training

 

TRANSACTIONAL SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Learning Management System    Cargill’s LMS supports a collaborative learning
community, offering multiple modes of learning – from self-paced coursework to
scheduled classes to group learning. This is a collaborative culture – knowledge
sharing system to coordinate business activities across the enterprise. The LMS
extends value of learning resources to support diverse education needs across
the business functions. The LMS will manage and assess educational programs
across practices and geographies in an efficient, fast and low-cost manner. At
this time, Mosaic has elected to use within the U.S. and Canada only.    Mosaic
must manage its IT team and collaborate with Cargill’s L&D LMS team to
facilitate timely integration of Mosaic’s knowledge/data bases and IT systems to
ensure success of the integration. Training Class    Cargill will assist Mosaic
and its Training Manager to identify the highest quality and most cost effective
training programs/courses to ensure best practices.    Mosaic must understand
its key initiatives and collaborate with its key Subject Matter Experts (SMEs)
and L&D to ensure success of those initiatives. CLIENT DRIVEN SERVICES

Service

  

Commitment to Mosaic

  

Expectations of Mosaic

Consulting - Business Training    Upon request will provide consulting on and
assist with needs assessment for training development strategy.   

•       Clearly understand the business objectives of its management and budget
and collaborate those needs with L&D.

 

Support of Mosaic management team to support these training/development
initiatives is critical to its success.

Training Administration    Upon request assist with any training/development
initiatives at a cost effective rate.    Training Class    Cargill is able to
deliver training via instructor-led classroom training, live e-Learning,
web-based courses, and multimedia (video, CDs, books and manuals). All courses
have the option of being led by Cargill instructors or “independent non-Cargill
instructors. Costs will be variable depending on the course content, length,
instructor, number of participants and delivery method. The direct, or
demand-driven charges are for those services that are driven by Mosaic requests.
This includes support, development, consulting and training.    Must support the
training decisions made by ensuring attendance of such courses developed and/or
scheduled.

 

Page 63